Judgment striking from certain mortgage assignments the provisions of guaranty contained therein on a prior separate trial of the issues raised by plaintiff’s reply to defendant’s counterclaim that said guaranties were not the subject of agreement between the parties, unanimously affirmed, with costs. There seems to have been no severance of the issues directed to be separately tried at Special Term, pending which the issue raised by the complaint and answer were stayed. No question is raised as to the propriety of the practice of entering the judgment upon the determination of these issues directed to be separately tried rather than proceeding with the trial of the other issue before a judgment be entered. It will be assumed a *870severance has been effected. The determination of the trial court of the issue of fact as to whether or not the provisions respecting guaranty were properly inserted in the instruments may not be said to be contrary to the weight of evidence. Present — Lazansky, P. J., Hagarty, Carswell, Davis and Johnston, JJ.